         Case 1:20-cv-01419-APM Document 53 Filed 07/31/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DOMINGO ARREGUIN GOMEZ, et al.,

                               Plaintiffs,

                    v.                             Civil Action No. 1:20-cv-01419

DONALD J. TRUMP, President of the United
States of America, et al.,
                           Defendants.


             PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

       Plaintiffs respectfully move this Court for an order preliminarily enjoining Defendants

from enforcing Presidential Proclamation No. 10014, 85 Fed. Reg. 23,441 (Apr. 22, 2020) (First

Amended Complaint (FAC) Ex. A) (the “April Proclamation”), and Presidential Proclamation No.

10052, 85 Fed. Reg. 38263 (June 22, 2020) (as amended) (FAC Ex. C) (the “June Proclamation,”

and together with April Proclamation, the “Proclamations”).           In the alternative, Plaintiffs

respectfully request an order requiring the State Department to reserve unused diversity visa

numbers for fiscal year 2020, so that visas may be granted upon a determination that the

Proclamations are unlawful. See P.K. v. Tillerson, 302 F. Supp. 3d 1, 8-10 (D.D.C. 2017).

       Pursuant to Local Civil Rule 65.1(d), Plaintiffs respectfully request that the Court hold a

hearing on this motion within 21 days of its filing. Plaintiffs further respectfully request that the

Court decide this motion as expeditiously as possible, but not later than August 31, 2020. The

facts making expedition essential are detailed in the accompanying memorandum and declarations,

but may be summarized as follows: The Proclamations prohibit entry into the United States of

(among others) immigrants seeking to become permanent residents. The State Department has

implemented these entry suspensions by refusing to issue visas. Among the plaintiffs are six

winners of the 2020 Diversity Visa Lottery, who are now eligible to obtain immigrant visas. By
          Case 1:20-cv-01419-APM Document 53 Filed 07/31/20 Page 2 of 2




statute, however, these plaintiffs (and the class members whom they seek to represent) must

receive their visas by the end of the 2020 fiscal year on September 30, 2020. There is no provision

for extending that deadline. Should these plaintiffs and class members fail to obtain their visas by

that date, they will lose the opportunity to immigrate to this country. An expedited decision is

therefore essential to ensure that the relief is effective for these Plaintiffs.

        Pursuant to Local Civil Rule 7(m), Plaintiffs’ counsel have conferred with counsel for

Defendants. Defendants oppose the motion.

 July 31, 2020                                        Respectfully submitted,

                                                      /s/ Andrew J. Pincus
 Jesse M. Bless (D.D.C. Bar No. MA0020)               Andrew J. Pincus (D.D.C. Bar No. 370762)
 AMERICAN IMMIGRATION LAWYERS                         MAYER BROWN LLP
   ASSOCIATION                                        1999 K Street, NW
 1301 G Street NW, Ste. 300                           Washington, DC 20006
 Washington, D.C. 20005                               Telephone: (202) 263-3000
 (781) 704-3897                                       apincus@mayerbrown.com
 jbless@aila.org
                                                      Matthew D. Ingber (pro hac vice)
 Karen C. Tumlin (pro hac vice)                       MAYER BROWN LLP
 Esther H. Sung (pro hac vice)                        1221 Avenue of the Americas
 JUSTICE ACTION CENTER                                New York, NY 10020
 P.O. Box 27280                                       Telephone: (212) 506-2500
 Los Angeles, CA 90027                                mingber@mayerbrown.com
 Telephone: (323) 316-0944
 karen.tumlin@justiceactioncenter.org                 Cleland B. Welton II (pro hac vice)
 esther.sung@justiceactioncenter.org                  MAYER BROWN MEXICO, S.C.
                                                      Goldsmith 53, Polanco
 Stephen Manning (pro hac vice)                       Ciudad de Mexico, 11560
 Nadia Dahab (pro hac vice)                           Telephone: (502) 314-8253
 Tess Hellgren (pro hac vice)                         cwelton@mayerbrown.com
 Jordan Cunnings (pro hac vice)
 INNOVATION LAW LAB                                   Laboni A. Hoq (pro hac vice)
 333 SW Fifth Avenue #200                             LAW OFFICE OF LABONI A. HOQ
 Portland, OR 97204                                   Justice Action Center Cooperating Attorney
 Telephone: (503) 241-0035                            P.O. Box 753
 stephen@innovationlawlab.org                         South Pasadena, CA 91030
 nadia@innovationlawlab.org                           laboni@hoqlaw.com
 tess@innovationlawlab.org
 jordan@innovationlawlab.org
